Citation Nr: 0333137	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  01-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On June 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The veteran has stated that he had 
active service in the United States Army 
from April 1962 to April 1965.  Contact 
the appropriate State or Federal agency 
and verify the following aspect of the 
veteran's service: active duty.

2.  This veteran is seeking service 
connection for PTSD.  Send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Indicate that his 
prior responses were not specific enough 
regarding time, places, and names of 
those involved in stressors.  Ask the 
veteran to comment specifically about his 
service in Vietnam with the 69th and 44th 
Signal Battalions, as well as any other 
stressful situations the veteran 
considers relevant.  The veteran should 
also again be notified that the 
transcript for his November 2002 in-
person Board hearing at the RO is not of 
record due to technical problems 
(although a full transcript of his 
subsequent hearing via teleconference is 
in the claims file).  The veteran should 
be advised that if he would like to 
submit a statement from his brother 
regarding information that his brother 
gave at the in-person hearing, he should 
do so.  

3.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  The veteran served in 
the 69th and 44th Signal Battalions.  He 
alleges that his unit was located at the 
Long Bihn replacement center next to the 
97th Hospital, was under rocket and 
mortar attacks and that the Viet Cong 
attempted to infiltrate his unit.  
Provide USASCRUR with a description of 
this alleged stressors as well as any 
alleged stressors identified by the 
veteran pursuant to request #2 as set 
forth above.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  Request that USASCRUR 
provide copies of any unit histories that 
may corroborate the veteran's alleged 
stressors in service.

4.  Make arrangements for the veteran to 
be examined at the Phoenix, Arizona VA 
Medical Center by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of any psychiatric disorder(s) 
that are present.  The examiner should be 
advised that the veteran served in 
Vietnam from October 1966 to May 1968, 
during Vietnam Counter Offensive Phase II 
and Phase III and may have been exposed 
to rocket and mortar fire.  The examiner 
should elicit as much detail as possible 
from the veteran as to such claimed 
stressors, e.g., locations, dates, and 
identities of individuals who were 
injured or killed (i.e., name, rank, 
organization, etc.).  Then, pending 
verification of the veteran's exposure 
thereto, the examiner should consider the 
veteran's alleged in-service stressors 
for the purpose of determining whether 
such stressors were severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.  If the veteran is found to 
have a psychiatric diagnosis other than 
PTSD, the examiner is requested to render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
diagnosed psychiatric illness is related 
to findings and manifestations noted in 
the service medical records.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination, for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





